Citation Nr: 0601652
Decision Date: 01/19/06	Archive Date: 04/11/06

DOCKET NO. 98-13 903                        DATE JAN 19 2006


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1. What evaluation is warranted from July 7, 1995 for residuals of a left knee injury with degenerative arthritis?

2. What evaluation is warranted from July 7, 1995 for left knee instability?

REPRESENTATION

. Appellant represented by: Patrick McCormick, Attorney

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel

INTRODUCTION

The veteran served on active duty from August to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1998 decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for
residuals of a left knee injury with degenerative arthritis (left knee disorder), and assigned a 10 percent rating effective from July 7, 1995. In November 1998 and June 2004, the Board remanded the claim for additional development. In January 2004, the veteran testified at a video conference hearing before the undersigned.

FINDINGS OF FACT

1. From July 7, 1995 to January 12, 2005, residuals of a left knee injury with degenerative arthritis were not manifested by flexion limited to 30 degrees or extension limited to 15 degrees, and from July 7, 1995, to November 2, 1997, there was no objective evidence of left knee disuse muscle atrophy.

2. From November 3, 1997, the veteran showed disuse atrophy of the left thigh due to the left knee disorder, but no evidence of skin changes due to disuse.

3. Since January 13, 2005, residuals of a left knee injury with degenerative arthritis have not been manifested by extension limited to 30 degrees, or by a nonunion of the tibia and fibula.

- 2



4. Between July 7, 1995 and May 11, 2005, not more than slight left knee instability and subluxation was demonstrated.

5. Since May 12, 2005, the veteran has shown moderate instability as manifested by varus and valgus changes.

CONCLUSIONS OF LAW

1. From July 7, 1995 to November 2, 1997 residuals of a left knee injury with degenerative arthritis did not meet the criteria for a rating in excess of 10 percent. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes-5260, 5261, 5262 (2005).

2. From November 3, 1997 to January 12, 2005 residuals of a left knee injury with degenerative arthritis met the criteria for a 20 percent rating but no more. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5260, 5261, 5262; DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).

3. Since January 13,2005, residuals of a left knee injury with degenerative arthritis do not meet the criteria for a rating in excess of 30 percent. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159,3. 321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5260, 5261, 5262.

4. From July 7, 1995 to May 11, 2005, the criteria for an evaluation in excess of 10 percent for instability of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5257 (2005).

5. From May 12, 2005, the criteria for a 20 percent evaluation for instability of the left knee have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R.
§§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5257.

- 3 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

By a rating decision dated January 1998, the veteran was granted service connection for residuals of a left knee injury with degenerative arthritis, and was assigned a 10 percent evaluation effective July 7, 1995.

A March 1996 VA examination report noted that the veteran had intermittent soreness in the left knee for which he wore an elastic knee support. The findings were that the veteran walked with a mild limp of the left leg. There was no deformity or swelling of the left knee. The circumference measurements of both knees were the same, as were the muscles below the knee. The range of motion was from 0 degrees of full ,extension to 120 degrees of flexion. There was mild laxity of the medial ligament, but no heat, redness, or joint effusion. X-rays showed a narrowing of the medial joint space with an osteochondritic segment of bone about one centimeter attached to the medial condyle of the femur. The diagnosis was degenerative changes in the left knee.

At a November 1997 VA examination, the veteran reported intermittent pain at the medial aspect of the left knee, especially on trying to bend the joint or walk on that leg. He used an elastic knee brace and a cane. He denied dislocation or subluxation. The veteran did not have evidence of inflammatory arthritis.

The examination report noted that the veteran complained of pain of the left knee at the medial aspect when he tried to bend more than 100 degrees, and he had pain at the medial aspect of the left knee with 90 degrees of flexion with pressure on the medial aspect or with pressure on the lateral aspect he had pain in the medial aspect of the left knee. There was left knee pain on trying to bend more than 100 degrees. He had to stop at 100 feet when he was walking with a cane in the right hand because of pain at the medial aspect of the left knee.

The veteran did not have edema, effusion, redness, or heat, but he had pain in the left knee on movement. Ten inches above the knee cap the measured circumference

-4



of the right thigh was two inches more than the left side. The veteran had left knee pain when standing for three to four minutes or walking for 100 feet.

There was no evidence of ankylosis. Left knee motion was flexion to 100 degrees with pain. Extension was to 180 degrees with mild pain at the medial aspect of the left knee. There was pain at the medial aspect of the left knee with 30 degrees of flexion, and when putting pressure on the medial or lateral ligaments. Anterior posterior cruciate ligament test was normal at less than 5 millimeters. X-rays of the left knee showed some irregularity at the medial aspect of the tibia of the left knee, narrowing of the medial side of the joint. X-ray showed degenerative joint disease of the left knee. The diagnosis was left knee degenerative arthritis with disuse myopathy.

Letters from Raymond J. Kraynak, D.O., dated November 1995, July 1996, October 1997, February 1998, April 1998, and February 1999, indicate that the veteran complained of pain and swelling. He walked with a limp, needed a leg brace, and had x-ray evidence of arthritic changes. The February 1998 statement indicated that the veteran suffered from severe pain and swelling, and that the joint was 20 percent disabling. The February 1999 letter stated that the veteran had significant degenerative disease in his back and left knee and walked with a wide stiff gait.

At his March 1999 VA examination, the veteran reported pain, stiffness, intermittent swelling in the left knee, but did not have any history of heat, redness, locking, fatiguability, lack of endurance, motor incoordination, etc. He stated that his left knee gave way occasionally. He also had wakened from sleep because of pain in his left knee. Most of his pain was situated over the anteromedial aspect, and he took Darvocet to control the pain. The pain was worsened by physical activities such as climbing stairs, squatting, walking, and standing for a long period of time. He stated he could not walk more than two blocks and currently used a brace on his left knee and took a cane to walk around with. There was no history of past surgical intervention, aspirations from the left knee, and 110 episodes of dislocation or recurrent subluxation.

- 5



The examiner noted that the veteran walked with a cane and came with a knee brace on which was an elastic neoprene brace. The veteran's gait was cautious, but there was no limp.

Examination of the left knee revealed mild puffiness especially on the medial side. Patellar tap was negative and there was no effusion in the left knee. He had 5 degrees of varus alignment in the left knee. He could actively flex the left knee from 0 to 100 degrees, but any attempt beyond this caused him discomfort. He had tenderness over the medial joint line. McMurray's test was negative and Lachman's and anterior drawer tests were negative. In straight alignment in full extension, the veteran had mild medial laxity as tested by valgus stress test. There was no lateral laxity. There were no distal neurovascular problems noted. Radiographs of the left knee revealed mild reduction in the joint space in the medial compartment with a lot of subchondral sclerosis.

A May 1999 letter from Matthew J. Kraynak, D.O., indicated that x-rays of the veteran's left knee showed degenerative changes. He also underwent an MRI which showed a moderately advanced degenerative disease with osteochondral defects with the medial femoral condyle. He had a near full thickness anterior cruciate ligament disruption, and a probable tear deformity in the posterior horn of the medial meniscus. Dr. Kraynak opined that the veteran could not work in any position that required standing or walking.

A July 1999 VA examination report indicated that the veteran took Darvon to control symptoms. He used a neoprene left knee brace and a cane to walk around. The veteran reported that he could not walk more than 150 yards because of the discomfort.

The examination showed a cautious gait and a negative patellar tap. There was 5 degrees varus alignment. He actively flexed the left knee from 0 to 100 degrees, but not further because of pain. He had deep tenderness over the medial joint line. Anterior drawer and Lachman's tests were negative. The examiner opined that it was not possible to quantify in terms of exact degree of further limitation due to

- 6



pain. The veteran did not report any symptoms of lack of endurance, motor incoordination, or fatigability with regard to his knee.

There was no clinical evidence of any subluxation of the left knee, but on radiographs it did show moderately severe arthritis with collapse of the medial joint space. It was noted that the May 1999 MRI was reviewed which showed a degenerative meniscus tear and attenuation of the anterior cruciate ligament with gross changes of subchondral cysts and sclerosis. The diagnosis was left knee post traumatic osteoarthritis with an attenuated anterior cruciate ligament and degenerative meniscus tear.

VA treatment records dated in February 2000 show that the veteran was seen for his persistent left knee pain, swelling, and stiffness. He reported he injured his knee in service in 1965. On examination the left knee had 10 degrees of varus, mild swelling, and patellar tap was negative. Range of motion showed 0 to 120 degrees of flexion. There was deep tenderness over the medial collateral ligament and the medial joint line. McMurray's test was positive. Radiographs showed osteoarthritic changes in the left knee. MRI in May 1999 confirmed degenerative medial meniscus tear and attentuated anterior cruciate ligament (ACL). . Osteoarthritic changes were seen. The veteran was referred to prosthetics for a neoprene knee brace. The veteran was prescribed Celecoxib for pain.

At a November 2002 VA examination, the veteran reported that his joint was painful primarily on the medial side. He reported difficulty with knee flexion and problems walking stairs. He indicated that occasionally the knee buckled, and he described episodes where the knee seemed to briefly lock and then release with gradual movement. He reported taking Darvocet at least twice a day for pain_ He stated anti-inflammatory medications bothered his stomach.

Examination showed that the veteran walked with a left antalgic limp. He also maintained slight knee flexion on the left while walking. Range of motion in the left knee was from 10 to 105. There was left medial crepitation. Pressure over the patella was painful bilaterally, especially the left. Lateral manipulation of both patellae produced apprehension and considerable discomfort. Pain was present with

- 7 



the grinding test on external rotation medially, and on internal rotation laterally on the left. There was trace left knee effusion. There was no specific ligamentous instability by manipulation of the joints, but the veteran guarded considerably, which made findings not too reliable.

A February 2003 addendum to the November 2002 VA examination noted that normal range of motion in the left knee would be extension to 0 and flexion to 130. The examiner could not demonstrate specific subluxation about the left knee. Lateral manipulation of the patelli produced apprehension bilaterally, which suggested the patelli might subluxate with specific stress, but the examiner noted he could not demonstrate it by physical examination. There was no specific ligamentous instability about the left knee. The examiner indicated that the veteran did not demonstrate specific weakness of muscle power about the knees. The veteran walked with an antalgic gait which appeared to be due to pain. The examiner did not believe the loss of range of motion on the left knee was as a result of weakness but was a function of the arthritic process in the joint. There was a question as to whether there would be greater limitation of motion from pain with use and during flare-ups. The examiner believed there likely would be some additional decrease in motion if the joint was more painful as a result of stress, but the examiner could not quantify how much the appellant could lose.

At his January 2004 Board video conference hearing, the veteran testified that he had experienced constant left knee pain for 35 years. The veteran indicated that he was taking morphine for pain daily, and that he wore a knee brace.

A June 2004 Board decision granted a separate 10 percent evaluation for slight instability of the left knee effective July 7, 1995. the case was also remanded in part so that a VA examination could be scheduled to rate the veteran's service connected left knee disorders under 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, and 5261 (2005).

VA outpatient treatment records dated June 2001 to August 2004 showed that the veteran complained of left knee pain and took morphine when the pain was really bad. In June 2002 the veteran was seen for a replacement knee brace so that

- 8 



circulation would not be impeded. In December 2002, the veteran asked for assistance in pain management.

At a January 2005 VA examination, the veteran reported intermittent swelling in both knees which caused considerable discomfort when trying to walk. It was noted that the veteran had used a "Bon joy" (sic) hinge support on the left knee for the last five to six years, and had used a cane for approximately five to six years. He reported pain with any walking and had to walk exceedingly slow because of the discomfort. He indicated that the knee pain would intermittently interrupt his sleep at night though he was taking different pain medications. The veteran stated that he took the morphine sulfate to sleep through the night, and he indicated that he was under the care of a private doctor who had prescribed medication to include morphine sulfate. He also saw an orthopedist who told the veteran that he needed a knee replacement, but was too young. He had tried Celebrex, but had complications related to the medications. He was taking Tylenol, Darvocet, morphine, and Metazocine. He indicated that he stopped using a pain patch because of heart irregularities.

The examination showed the left knee started flexion at 3 degrees and flexed to 90 degrees. There was moderate pain from 20 degrees to 80 degrees, and more significant pain from 80 to 90 degrees. There was trace left knee effusion. There also was a varus deformity that was more notable on the right than the left. The veteran walked with a relatively bow legged appearance. Left knee x-rays showed significant degenerative changes in the medial and patellofemoral compartments.

At his May 2005 VA examination, the veteran reported having difficulty doing any amount of walking and was very limited and was household ambulatory with the ability to do any significant distance walking. He used a cane full time, and a double upright Don Joy knee support on the left knee.

The examination showed the veteran walked with the left knee flexed approximately 15 degrees. He used the cane in the right hand and walked with a decided antalgic limp. When asked to get up on the examining table he had tremendous difficulty and had to hang onto the examining table with both hands to

-9



support his weight on the right leg. The left knee showed mild effusion. That joint could actively extend to minus 10 degrees; and with gentle assistance and some. delay, extend to minus 5 degrees. The examiner noted that in attempts to straighten the knee, there was a significant amount of hamstring muscle spasm. The leg had, when standing, a definite varus deformity on the left knee. With valgus stress applied, there was 2+ opening of the medial compartment and complaints of significant pain. Attempts to do anterior/posterior testing were limited because of the hamstring spasm. There was no significant anterior/posterior instability.

DeLuca testing was done asking the veteran to first step up the step to the examining table leading with his right knee and stepped back down with the left leg to limit the stress going on the left knee. He was able to do ten repetitions in 40 seconds. When doing it the opposite way to overstress the left knee, leading up with the left knee and down with the right knee, he was able to do six repetitions in 60 seconds. To do the maneuver as stated above, he needed to support himself with both hands on the examining table, lean further forward, and apply more upper extremity pressure. The examiner noted that the veteran's condition had progressed through the years to leave him with a definite degenerative deformity and significant left knee pain related to degenerative/posttraumatic arthritis that significantly impacted his daily existence. The examiner noted that at the present time, the veteran had all the reasonable indications for consideration of total knee replacement. The diagnosis was end stage left knee degenerative and post traumatic arthritis. .

By a rating decision dated July 2005, the RO increased the veteran's evaluation to 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5260 effective January 13, 2005, the date of the VA examination.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete. 38 U.S.C.A. § 5102; 38 C.F.R.

- 10



§ 3.159(b)(2). Second, VA has a duty to notify the veteran of the information and evidence needed to substantiate and complete a claim, notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain for the claimant 38 U.S.C.A. § 5103(a); Charles v. Principi, 16 VetApp. 370, 373-74 (2002); Quartuccio v. Principi, 16 VetApp. 183, 187 (2002). Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. This assistance includes obtaining all relevant evidence adequately identified in the record, and in some cases, affording VA examinations. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Finally, VA has a duty to notify the veteran that he should submit all pertinent evidence in his possession.

VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. See Pelegrini v. Principi, 18 VetApp. 112 (2004).

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a substantially complete application, the RO must provide the veteran with the aforementioned notices. In this instance, even though the veteran was not provided the aforementioned notice prior to the decision in January 1998 concerning the claim for entitlement to an increased evaluation for a left knee disability, he was not prejudiced by such failure. In this regard, written notice provided in August 2004 fulfill the requirements set forth under 38 U.S.C.A. § 5103(a), to include any duty to inform the parties to submit all pertinent evidence in their possession. Finally, the Board finds that VA has secured all available pertinent evidence and conducted all appropriate development to include the conduct of appropriate examinations. Hence, VA has fulfilled its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to notify and assist the parties, the Board finds that error to be harmless. Of course, an error is not harmless when it "reasonably affects the outcome of the case." ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). In this case, however, because there is not a scintilla of evidence that any failure on the part of V A to further comply with the VCAA reasonably affects the outcome of this case, the Board finds that any such failure is harmless. While perfection is an aspiration, the failure to achieve it in the

- 11 



administrative process, as elsewhere in life, does not, absent injury, require a repeat performance. Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. VA has a duty to acknowledge all regulations that are potentially applicable through the assertions and issues raised in the record and to explain the reasons and bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). However, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App 119 (1999).

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability or the same manifestation under different diagnoses is to be avoided. 38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims (Court) has held that in evaluating a service-connected disability, functional loss due to pain under 38 C.F.R. § 4.40; and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F .R. § 4.45 must be considered. When a Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are

- 12 



for consideration, and the rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flare-ups. DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent evaluation, moderate recurrent subluxation or lateral instability of the knee warrants a 20 percent evaluation, and a 30 percent evaluation requires severe recurrent subluxation or lateral instability of the knee.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, leg motion limited on flexion to 15 degrees warrants a 30 percent evaluation; limitation to 30 degrees warrants 20 percent; limitation to 45 degrees warrants 10 percent; and limitation to 60 degrees is noncompensable.

The provisions of 38 C.F.R. § 4.7la, Diagnostic Code 5261 pertain to a limitation of motion on leg extension. Under this code, limitation on extension to 45 degrees warrants a 50 percent evaluation; limitation to 30 degrees warrants 40 percent; limitation to 20 degrees warrants 30 percent; limitation to 15 degrees warrants 20 percent; limitation to 10 degrees warrants 10 percent; and limitation to 5 degrees is non-compensable.

Normal knee flexion is to 140 degrees, and normal knee extension is to 0 degrees. 38 C.F.R. § 4.71, Plate II (2005).

When impairment of the tibia and fibula is manifested by malunion with marked knee or ankle disability, a 30 percent evaluation is assigned. Nonunion, with loose motion requiring a brace, is assigned a 40 percent evaluation. 38 C.F .R. § 4.71 a, Diagnostic Code 5262.

- 13 



Analysis

Prior to January 13, 2005

From July 7, 1995 to January 12, 2005, the veteran's left knee did not demonstrate flexion limited to 30 or 15 degrees or extension limited to 15 or 20 degrees. VA outpatient treatment records dated June 2001 to August 2004 showed complaints of left knee pain and the veteran had been on medication. The veteran had problems walking stairs. In November 1997, the veteran showed flexion to 100 degrees and a full 180 degrees of extension. While November 2002 and February 2003 VA examinations showed, at worst, extension to 10 degrees and flexion to 105, under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, an increased evaluation is not warranted.

Consideration of the DeLuca factors, however, reveals that as early as November 3, 1997, the veteran showed evidence of disuse myopathy. Indeed, left knee pain was productive of a loss of at least two inches of left thigh circumference, and the examiner specifically diagnosed disuse myopathy. Accordingly, after resolving reasonable doubt in light of DeLuca, the Board assigns a 20 percent evaluation for the left knee effective from November 3, 1997, the date of the examination through January 12, 2005.

An evaluation in excess of 10 percent is not warranted between July 7, 1995 and to November 2, 1997 in the absence of any competent evidence of disuse atrophy. Moreover, a evaluation greater than 20 percent is not in order prior to January 13, 2005 under DeLuca in the absence of greater disuse myopathy and in the absence of any corresponding skin changes reflective of severe disuse..

From January 13, 2005

Based on the medical evidence on file, the Board finds that the preponderance of the evidence is against an increased evaluation for the left knee disability from January 13, 2005. In this regard, the veteran's left knee disorder is not manifested

- 14



by a limitation of extension to 30 degrees to warrant a 40 percent evaluation under Diagnostic Code 5261. Moreover, there is no evidence of nonunion of the tibia and fibula with loose motion which would warrant an increased rating under 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2005). Hence, an evaluation in excess of 30 percent is not in order effective from January 13, 2005.

In reaching this decision the Board considered the provisions of 38 C.F.R. §§ 4.40 and 4/59, however, there is no evidence that pain is productive of disuse atrophy, skin changes, or objectively demonstrable weakness beyond that already noted and considered above. While the Board acknowledges the appellant's complaints of pain, the record shows that he is adequately compensated by the 30 percent ratings assigned the left knee. Van Hoose v. Brown, 4 Vet.App. 361 (1993) (The assignment of a compensable rating itself is recognition that industrial capabilities are impaired.)

Left knee instability

Prior to May 12,2005, the clinical findings of record do not reveal a left knee disability picture that warrants an evaluation in excess of the currently separately assigned 10 percent under Diagnostic Code 5257. In March 1996, there was no more than mild laxity. In November 1997, the veteran specifically denied subluxation or any dislocation. In March and July 1999, McMurray's and Lachman's testes were negative. While a February 2000 treatment note recorded a finding of a positive McMurray's sign, more than slight instability or subluxation was not otherwise reported. November 2002 and February 2003 studies found no specific instability or subluxation. Lateral manipulation of the patelli produced apprehension bilaterally, which suggested the patelli might subluxate with specific stress, but the examiner could not demonstrate it by physical examination. In light of these findings an increased evaluation is not warranted prior to May 12, 2005.

Notably, however, the May 12, 2005 VA examination found a definite varus deformity when standing. Further, valgus stress testing showed a two plus opening of the medial compartment with corresponding increased pain. While there was no significant anterior/posterior instability, after resolving reasonable doubt in the

- 15 



appellant's favor, the Board finds that this opening on valgus stress and the varus deformity noted while standing equate to a finding of moderate instability. Hence, a 20 percent evaluation is assigned effective from May 12, 2005.

ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of a left knee injury with degenerative arthritis from July 7, 1995 to November 2, 1997, is denied.

Entitlement to a 20 percent evaluation for residuals of a left knee injury with degenerative arthritis from November 3, 1997 to January 12, 2005, is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for residuals of a left knee injury with degenerative arthritis from January 13, 2005 is denied.

Entitlement t6 an evaluation in excess of 10 percent from July 7, 1995 to May 11, 2005 for left knee instability is denied.

Entitlement to a 20 percent evaluation from May 12, 2005 for left knee instability is granted subject to the laws and regulations governing the award of monetary benefits.

	DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals.

- 16




